Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2016

                                     No. 04-16-00271-CV

                 IN THE INTEREST OF J.A.P. AND B.A.R., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA00857
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER

       This is an accelerated appeal. Appellant’s brief was due in this court on June 13, 2016.
Neither a brief nor a motion to extend time to file the brief has been filed.

       Accordingly, we ORDER appellant to file appellant’s brief in this court on or before
July 6, 2016. If appellant files neither the brief nor a motion for extension of time by the date
ordered, we will abate this appeal to the trial court for an abandonment hearing. See TEX. FAM.
CODE ANN. § 107.013(a)(1) (giving indigent persons right to counsel in termination cases); In re
M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that right to counsel in termination cases
includes right to effective counsel).

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court